These Securities Have Not Been Registered For Offer or Sale Under The Securities Act Of 1933, As Amended, Or Any State securities laws.They May Not Be Sold Or Offered For Sale Except Pursuant To An Effective Registration Statement Under Said Act And Any Applicable State Securities Law Or An Applicable Exemption From Such Registration Requirements. STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of February 10, 2009, by and between Clean Power Technologies, Inc., a Nevada corporation (the “Company”), and The Quercus Trust, a California Trust (the “Purchaser” and together with the Company, the “Parties”). W I T N E S S E T H: Whereas, the Company and the Purchaser entered into that certain Securities Purchase Agreement on July 10, 2008 providing for the purchase and sale of the Company’s 8% Senior Secured Convertible Promissory Note in the principal fare amount of $2,000,000 (“Debenture”) Class A Warrants and Class B Warrants (the “July 2008 Offering”) Whereas, the Company desires to sell and issue to the Purchaser, and the Purchaser wishes to purchase from the Company, shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”) and Warrants to purchase shares of the Company’s common stock ( the “Warrants” and together with the Common Stock, the “Securities”), on the terms and conditions set forth herein; Whereas,the Parties have agreed that the sale and purchase of the Securities shall take place in two tranches as follows: (i) an initial purchase of such shares of the
